            Case 1:20-cv-00989-DAD-SAB Document 29 Filed 08/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10
     TIMOTHY WILLFORM, et al.,                      Case No. 1:20-cv-00989-DAD-SAB
11
                    Plaintiffs,                     ORDER DISCHARGING AUGUST 11, 2021
12                                                  ORDER TO SHOW CAUSE
             v.
13                                                  (ECF Nos. 25, 28)
     CITY OF CERES, et al.,
14
                    Defendants.
15

16          A scheduling conference in this action was held on August 11, 2021 at 3:00 p.m., before

17 the undersigned. (ECF No. 24.) Counsel for Plaintiffs, J. Michael Brown, failed to appear at the

18 scheduling conference. (ECF No. 26.) On August 11, 2021, an order to show cause issued

19 requiring Plaintiffs to show cause why sanctions should not be imposed for the failure to attend.

20 (ECF No. 25.) On August 13, 2021, a response to the order to show cause was filed explaining

21 that Plaintiffs’ counsel participated in the drafting of the joint scheduling report, was unable to

22 connect due to technical difficulties, and accepts the dates entered in the scheduling order

23 without objection. (ECF No. 28.) The Court finds good cause to discharge the order to show

24 cause.

25 / / /

26 / / /

27 / / /

28 / / /


                                                    1
            Case 1:20-cv-00989-DAD-SAB Document 29 Filed 08/16/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that the August 11, 2021 order to show cause

 2 (ECF NO. 25) is HEREBY DISCHARGED.

 3          Counsel is reminded that technical difficulties is not a per se sufficient rationale for a

 4 failure to attend and/or a failure to notify the Court THEN, through the Courtroom Clerk, that

 5 technical difficulties were occurring.     Counsel should have signed in earlier to ensure no

 6 difficulties. The phone was an available option.

 7
     IT IS SO ORDERED.
 8

 9 Dated:     August 16, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
